                 Case 2:20-cv-00464-JLR Document 27 Filed 04/30/20 Page 1 of 4




 1                                                                HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                             WESTERN DISTRICT OF WASHINGTON

 9   TIANNA HATLEBERG,                                  Case No. 2:20-cv-00464-JLR
10                                 Plaintiff,
                                        STIPULATION EXTENDING TIME
                                        FOR DEFENDANT NEWCO, INC. D/B/A
11          vs.                         CASCADE COLUMBIA
                                        DISTRIBUTION COMPANY TO
12   THE BOEING COMPANY and NEWCO, INC. ANSWER OR OTHERWISE RESPOND
     d/b/a CASCADE COLUMBIA             TO COMPLAINT
13   DISTRIUBTION COMPANY,
                                        Noted for Consideration: April 28, 2020
14                        Defendants.
15                                              STIPULATION
16          1.      The parties, through counsel, stipulate and agree that good cause exists to extend
17   the deadline for defendant New Co, Inc. d/b/a Cascade Columbia Distribution Company
18   (“Newco”) to answer or otherwise respond to Plaintiff’s Complaint.
19          2.      On March 27, 2020, Defendant The Boeing Company (“Boeing”) removed this
20   case from the Superior Court of the State of Washington for King County.
21          3.      Three other plaintiffs filed similar complaints in the Superior Court of
22   Washington, King County, all of which Boeing also removed to this Court on March 27, 2020.
23   They are: (a) Ashley Wahl, see Wahl v. The Boeing Co. et al., U.S.D.C., W.D. Wash. Case No.
24   2:20-cv-00467-JLR; (b) Marie Riley, see Riley v. The Boeing Co. et al., U.S.D.C., W.D. Wash.
25   ///

     STIPULATION EXTENDING TIME FOR DEFENDANT                GORDON REES SCULLY MANSUKHANI, LLP
     NEWCO, INC. D/B/A CASCADE COLUMBIA                      1300 SW Fifth Avenue, Suite 2000
     DISTRIBUTION COMPANY TO ANSWER OR                       Portland, OR 97201
     OTHERWISE RESPOND TO COMPLAINT – Page 1                 Telephone: (503) 382-3852
                                                             Facsimile : (503) 616-3600
                  Case 2:20-cv-00464-JLR Document 27 Filed 04/30/20 Page 2 of 4




 1   Case No. 2:20-cv-00458-JLR; and (c) Dana Ford as guardian of N.F., see Ford v. The Boeing

 2   Co. et al., U.S.D.C., W.D. Wash. Case No. 2:20-cv-00463-JLR.

 3           4.      The Plaintiffs in each of these four cases are represented by the same undersigned

 4   plaintiffs’ counsel. Newco is represented in each of the four cases by the same undersigned

 5   defense counsel.

 6           5.      The Plaintiffs filed motions to remand in each of these four cases on April 27,

 7   2020.

 8           6.      The parties agree that it would be in the interests of efficiency, and would

 9   conserve the parties’ and the Court’s resources, if the parties were first to brief and resolve

10   Plaintiff’s motion to remand, and then turn to Newco’s answer or potential motion to dismiss

11   should the Court deny remand.

12           7.      Therefore, the parties stipulate and agree that the deadline for Newco’s answer or

13   other initial response to the Complaint should be extended to twenty-one (21) days following the

14   Court’s order resolving Plaintiff’s motion to remand.

15   IT IS SO STIPULATED:

16
     Date: April 28, 2020                               Date: April 28, 2020
17

18   /s/ Susan Ulrich                                   /s/ Nancy M. Erfle
     Brian D. Weinstein, WSBA No. 24497                 Nancy M. Erfle, WSBA No.: 20644
19   Alexandra Caggiano, WSBA No. 47862                 nerfle@grsm.com
     Phillip A. Chu, WSBA No. 46014                     Kelly F. Huedepohl, WSBA No.: 53456
20   service@weinsteincaggiano.com                      khuedepohl@grsm.com
                                                        Attorneys for Defendant Newco, Inc. d/b/a
21   Susan Ulrich, admitted Pro Hac Vice                Cascade Columbia Distribution Company
     sulrich@waterskraus.com
22   Attorneys for Plaintiff

23

24

25

     STIPULATION EXTENDING TIME FOR DEFENDANT                  GORDON REES SCULLY MANSUKHANI, LLP
     NEWCO, INC. D/B/A CASCADE COLUMBIA                        1300 SW Fifth Avenue, Suite 2000
     DISTRIBUTION COMPANY TO ANSWER OR                         Portland, OR 97201
     OTHERWISE RESPOND TO COMPLAINT – Page 2                   Telephone: (503) 382-3852
                                                               Facsimile : (503) 616-3600
               Case 2:20-cv-00464-JLR Document 27 Filed 04/30/20 Page 3 of 4




                                        CERTIFICATE OF SERVICE
 1
            I certify under penalty of perjury under the laws of the State of Washington that I am over
 2   the age of 18, and on this date I caused a copy of the foregoing STIPULATION EXTENDING
     TIME FOR DEFENDANT NEWCO, INC. D/B/A CASCADE COLUMBIA
 3   DISTRIUBTION COMPANY TO ANSWER OR OTHERWISE RESPOND TO
     COMPLAINT to be served as stated below:
 4
              by transmitting via electronic delivery (e-mail) the attached document(s) to the e-
 5            mail address(es) set forth below.
 6            by transmitting via electronic delivery the attached document(s) to all attorneys of
              record using the CM/ECF system.
 7    Brian D. Weinstein, WSBA No. 24497                 Susan Ulrich, WSBA No. 54568
      Alexandra B. Caggiano, WSBA No. 47862              Waters Kraus & Paul
 8    Phillip A. Chu, WSBA No. 46014                     222 N Sepulveda, Suite 1900
      Weinstein Caggiano PLLC                            El Segundo, CA 90245
 9    601 Union Street, Suite 2420                       sulrich@waterskraus.com
      Seattle, Washington 98101                          bandrews@waterskraus.com
10    service@weinsteincaggiano.com                      mconnett@waterskraus.com
              Attorneys for Plaintiff                    kloew@waterskraus.com
11                                                               Attorneys for Plaintiff
      Victoria Phillips                                  David C. Strouss
12    Diane Paolicelli                                   Brad J. Mitchell
      Phillips & Paolicelli, LLP                         Thornton Law Firm
13    747 Third Avenue, 6th floor                        1 Lincoln St., 13th Fl.
      New York, NY 10017                                 State Street Financial Center
14    vphillips@p2law.com                                Boston, MA 02111
      dpaolicelli@p2law.com                              dstrouss@tenlaw.com
15            Attorneys for Plaintiff                    bmitchell@tenlaw.com
                                                                 Attorneys for Plaintiff
16    Todd W. Rosencrans, WSBA No. #26551
      Monique Wirrick, WSBA No. 34093
17    Perkins Coie LLP
      1201 Third Avenue, Suite 4900
18    Seattle, WA 98101-3099
      TRosencrans@perkinscoie.com
19    MWirrick@perkinscoie.com
              Attorneys for Defendant The Boeing
20    Company
21
            I declare under penalty of perjury under the laws of the State of Washington that the
22   above is true and correct.

23          DATED this 28th day of April, 2020 at Portland, Oregon.

24                                          GORDON REES SCULLY MANSUKHANI LLP

25
                                                   By:
26                                                       Heather A. Coffey, Legal Assistant
      CERTIFICATE OF SERVICE – Page 1                          GORDON REES SCULLY MANSUKHANI, LLP
                                                               1300 SW 5th Avenue, Suite 2000
                                                               Portland, OR 97201
                                                               Telephone: (503) 382-3852
                                                               Facsimile : (503) 616-36000
               Case 2:20-cv-00464-JLR Document 27 Filed 04/30/20 Page 4 of 4




 1                                                              HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                             WESTERN DISTRICT OF WASHINGTON

 9   TIANNA HATLEBERG,                                Case No. 2:20-cv-00464-JLR
10                                 Plaintiff,
                                        ORDER GRANTING EXTENSION OF
                                        TIME FOR DEFENDANT NEWCO, INC.
11          vs.                         D/B/A CASCADE COLUMBIA
                                        DISTRIBUTION COMPANY TO
12   THE BOEING COMPANY and NEWCO, INC. ANSWER OR OTHERWISE RESPOND
     d/b/a CASCADE COLUMBIA             TO COMPLAINT
13   DISTRIBUTION COMPANY,
14                                 Defendants.
15
            Based on the stipulation of the parties, it is HEREBY ORDERED that the deadline for
16
     defendant Newco, Inc. d/b/a Cascade Columbia Distribution Company to answer or otherwise
17
     respond to the complaint is extended to twenty-one (21) days following the Court’s order
18
     resolving Plaintiff’s motion to remand.
19
            DATED this _____           April
                        30th day of ____________, 2020.
20

21

22
                                           A
                                           HONORABLE JAMES L. ROBART
23                                         United States District Court Judge
24

25

     ORDER GRANTING EXTENSION OF TIME FOR                  GORDON REES SCULLY MANSUKHANI, LLP
     DEFENDANT NEWCO, INC. D/B/A CASCADE                   1300 SW Fifth Avenue, Suite 2000
     COLUMBIA DISTRIBUTION COMPANY TO ANSWER               Portland, OR 97201
     OR OTHERWISE RESPOND TO COMPLAINT – Page 1            Telephone: (503) 382-3852
                                                           Facsimile : (503) 616-3600
